UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2407


REGINALD EVANS,

                    Plaintiff - Appellant,

             v.

CAROLINA RICHARDSON, Treasurer for Sumter County South Carolina;
SUMTER COUNTY, South Carolina; YOLANDA JEFFERSON, Agent of Sumter
County, SC; KRISTI FISHER CURTIS,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:16-cv-03202-JFA)


Submitted: April 21, 2020                                         Decided: April 27, 2020


Before AGEE and WYNN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Reginald D. Evans, Appellant Pro Se. James M. Davis, Jr., LINDEMANN, DAVIS &
HUGHES, PA, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Reginald D. Evans seeks to appeal the district court’s order dismissing his 42 U.S.C.

§ 1983 (2018) complaint. We dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on October 9, 2019. Evans filed the notice of

appeal on December 5, 2019. Because Evans failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2